Title: Patrick Gibson to Thomas Jefferson, 14 July 1813
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 14th July 1813
          I am sorry to inform you that it has not yet been in my power to sell your flour I do not know what price could be obtain’d for it were it put up to the highest bidder but it has been and is offering at $4 without a purchaser; be pleased to say whether I shall dispose of it at such a price as I can obtain or wait some favorable change mr Taylor has lodged $6,000 in my hands on account of the purchase of mazzei’s property, the discount on which will be deducted from the balance that may still be due—he desired I would inform you that
			 a Frenchman who married mr mazzei’s daughter had called upon him for the purpose of giving him due notice, that he should claim from him the property in question by virtue of a marriage contract, provided it should hereafter
			 appear that Mr Mazzei was dead at the date of the deed, and requests you will retain the money in your hands until this fact shall be ascertained—With great respect I am
          Yours &c Patrick Gibson
         